                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

MICHAEL FAULK,                                  )
                                                )
                 Plaintiff,                     )       Case No. 4:18-CV-308
                                                )
v.                                              )
                                                )
CITY OF ST. LOUIS, et al.,                      )
                                                )
                 Defendants.                    )

     MOTION TO DISMISS COUNTS IV, VI, VII, VIII, IX, AND X OF PLAINTIFF’S
      FOURTH AMENDED COMPLAINT BY DEFENDANT ANDREW WISMAR

       COMES NOW Defendant Andrew Wismar (“Wismar”) and moves this Court to dismiss

Counts IV, VI VII, VIII, IX and X for failure to state a claim upon which relief can be granted

under Federal Rule of Civil Procedure 12(b)(6) (“FED. R. CIV. P. 12(b)(6)”). In support, Wismar

states the following:

       1.        Plaintiff fails to state a claim in Counts IV, VI, VII, VIII, IX and X in his Fourth

       Amended Complaint (doc. 75) against Defendant Wismar upon which plaintiff may

       obtain relief from this Court or any other. FED. R. CIV. P. 12(b)(6).

       2.        Taking plaintiff’s allegations against Wismar as true, and construing those

       allegations in a light most favorable to plaintiff, plaintiff fails to sufficiently allege facts

       entitling plaintiff to relief. Kottschade v. City of Rochester, 319 F.3d 1038, 1040 (8th

       Cir. 2003).

       3.        Defendant Wismar submits herewith a memorandum in support of his motion,

       which sets out the relevant arguments and citations to authority on which Defendant

       relies.
       WHEREFORE, Defendant Wismar prays the Court grant his Motion to Dismiss for

Failure to State a Claim with prejudice, and for any further relief the Court deems just and

reasonable.

                                                   Respectfully submitted,

                                                   JULIAN BUSH
                                                   CITY COUNSELOR

                                               By: /s/ Erin K. McGowan
                                                  Erin K. McGowan #64020MO
                                                  Andrew D. Wheaton #65269MO
                                                  1200 Market Street, Room 314
                                                  City Hall
                                                  St. Louis, Mo 63103
                                                  (314) 622-3361
                                                  (314) 622-4956 fax
                                                  McGowanE@stlouis-mo.gov
                                                  WheatonA@stlouis-mo.gov
                                                  Attorneys for Defendants


                                CERTIFICATE OF SERVICE

       I hereby certify this Motion to Dismiss was electronically filed on August 20, 2019 with
the Court for service by means of Notice of Electronic Filing upon all attorneys of record.

                                                     /s/ Erin K. McGowan
